 1   LUIS A. AYON, ESQ.
     Nevada Bar No. 9752
 2   AYON LAW, PLLC
     8716 Spanish Ridge Avenue, Suite 115
 3   Las Vegas, Nevada 89148
 4   Telephone:   (702) 600-3200
     Facsimile:   (702) 947-7110
 5   E-Mail:      laa@ayonlaw.com

 6   Attorneys for Defendant,
     KK Real Estate Investment Fund, LLC
 7
                                   UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
      DITECH FINANCIAL LLC; FEDERAL                  Case No.: 2:17-cv-00821-APG-DJA
10    NATIONAL              MORTGAGE
      ASSOCIATION, a government-sponsored
11    entity,                                        STIPULATION AND ORDER FOR
                                                     EXTENSION OF TIME FOR
12                   Plaintiffs,                     DEFENDANT KK REAL ESTATE
13                                                   INVESTMENT FUND, LLC TO FILE
      v.                                             RESPONSE TO PLAINTIFFS’ MOTION
14                                                   FOR SUMMARY JUDGMENT
      KK REAL ESTATE                INVESTMENT       [ECF NO. 17]
15    FUND, LLC,

16                   Defendant.

17
            COMES NOW, Plaintiffs, Ditech Financial LLC and Federal National Mortgage
18
     Association, by and through their counsel of record, Colt B. Dodrill, Esq., of the law firm of
19
     Wolfe & Wyman LLP, and Defendant, KK Real Estate Investment Fund, LLC, by and through
20
     its counsel, Luis A. Ayon, Esq., of the law firm of Ayon Law, PLLC, and pursuant to LR IA 6-1,
21
     hereby stipulate to and agree to providing Defendant and extension of time to file its Response to
22
     Plaintiffs’ Motion for Summary Judgment [ECF No. 17], up to and including October 1, 2019.
23
24   ///

25   ///

26   ///

27   ///

28



                                                 Page 1 of 3
 1           The reason for said request is that counsel for Defendant has filed a Motion to Withdraw
 2   its representation of KK Real Estate Investment Fund, LLC [ECF No. 19]. Defendant will need
 3   to retain alternative representation to continue to defend its interest in this litigation.
 4
 5   DATED this 10th day of September, 2019.                 DATED this 10th day of September, 2019.
 6
     AYON LAW, PLLC                                          WOLFE & WYMAN, LLP
 7
 8
     _/s/ Luis A. Ayon_____________________                  _/s/ Colt B. Dodrill ________________
 9   LUIS A. AYON, ESQ.                                      COLT B. DODRILL, ESQ.
     Nevada Bar No. 9752                                     Nevada Bar No. 99000
10   8216 Spanish Ridge Ave., #115                           6757 Spencer Street
11   Las Vegas, Nevada 89148                                 Las Vegas, Nevada 89119
                                                             Attorneys for Plaintiffs
12
13                                                  ORDER
14
             IT IS SO ORDERED.
15
            Dated:
            DATEDSeptember
                   this ___ day10,
                                of 2019.
                                   September, 2019.
16
17
18                                                   _____________________________________
                                                     UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28



                                                    Page 2 of 3
